COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                            NOTICE OF ORDER ON MOTION

Cause number:               01-13-00619-CV
                            Lee Ann Wheelbarger, Terri Tiedeman, Doreen Marderness, Jerry Savoy, Howard Janson,
                            Carla Kivela, James Huseman, Bull Capital, James Durham, Mary Lou Durham and
Style:                      Patrick Koelling
                            v The Landing of Counsel of Co-Owners, William Henslee, Tom Jenkins, Troy Jones,
                            David Marks, Barnard Pearl, Thomas Walsh, Stan Williams and Jack Ereira
Date motion filed*:         July 30, 2013
Type of motion:             Motion for Extension of Time
Party filing motion:        Appellees
Document to be filed:       Notice of Appeal

If motion to extend time:
         Deadline to file document:                  July 31, 2013
         Number of previous extensions granted:      0
         Length of extension sought:                 15 days

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: August 15, 2013

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/ Michael Massengale
                   Acting individually    Acting for the Court


Date: August 1, 2013




November 7, 2008 Revision